Citation Nr: 0634396	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953, including a period of service in Korea during 
the Korean War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 RO decision.  The Board advanced 
the case on the docket due to the veteran's advanced age.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran does not currently have an acceptable PTSD 
diagnosis; his diagnosis is anxiety disorder, not otherwise 
specified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125, 4.126 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in November 2004 (with a PTSD 
questionnaire) and February 2005; and a rating decision in 
January 2005.  The November 2004 letter was thorough and pre-
dated the RO's initial adjudication in January 2005.  These 
documents discussed specific evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the RO's decision.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of the 
notice sent prior to the RO's initial adjudication in January 
2005, that defect is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The RO effectively complied with all 
of the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a July 2005 statement of 
the case).  Therefore, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied 
its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran.  Thus, VA has satisfied both the notice and duty 
to assist provisions of the law.  The Board now turns to the 
merits of the claim.
 
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD generally 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the newer versions of the regulation, service connection for 
PTSD required medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a).  In 1996, VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52,695-52,702 (1996).  As discussed below, a PTSD diagnosis 
that comports with DSM-IV is essential in these cases.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).  But if VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat but that the 
alleged stressor is not combat-related, the veteran's lay 
testimony standing alone is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

After all the relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The question of a "stressor" also involves credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  As discussed above, there must be credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and the types of necessary supporting 
evidence vary based on whether the alleged stressor is 
related to combat or not.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran contends that he now has PTSD as a result of 
several stressors from service.  He has submitted a 1951 
commendation letter, but he has denied receiving treatment 
for PTSD until very recently.

The veteran's actual service medical records were apparently 
involved in the 1973 fire at the National Personnel Records 
Center (NPRC) and are thus no longer available.  The RO was 
able to obtain several reconstructed medical records, but 
none of those is helpful here.  Where service medical records 
are not available, as in this case, the Board's obligation to 
explain its findings and conclusions and to consider the 
benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  But in this case, as discussed below, the 
crucial issue is whether the veteran has a current PTSD 
diagnosis that comports with certain requirements.  While the 
lack of service medical records is regrettable, their absence 
is not dispositive in the least.  

Since service, the veteran has been treated for various 
disorders through the Indian Health Service, but as he 
remarked on his October 2004 claim, not for PTSD.  

He complained of being nervous lately in April 1969, and he 
received Librium for nervousness.  In May 1969, he felt tired 
as well as nervous and worried about bills.  The impression 
was fatigue secondary to depression, and he received Valium.

In October 1970, he reported dizziness and headaches.  The 
impression was nervousness secondary to depression, and the 
treating provider noted that here had been an increase in 
symptoms since the veteran had stopped smoking.  

In early 1978, he was seen for dizziness, which was suspected 
as being psychogenic, but which was also in connection with 
elevated blood pressure.  

He was seen for acute anxiety in April 1994, resulting from 
job-related stress.

In August 1998, a treating doctor wrote in August 1998 that 
the veteran had had significant job stress for the past three 
years.  In February 1999, he complained of recent headaches, 
nervousness, and tenseness.  He was treated for tension 
headaches in August 1999, in connection with marital and work 
stress.  

On a June 2000 consultation, a treating cardiologist noted 
that the veteran had been "under some increased stress over 
the past couple of years secondary to his job and concerns of 
being replaced."  

In December 2001, he reported having periods of anxiety 
attacks, and he was treated for situational anxiety.  He was 
seen for anxiety reaction in January 2002.  In March 2002, he 
reported increased worrying, and he was seen for anxiety and 
insomnia.  In May 2002, he was seen for anxiety reaction.  He 
was seen for insomnia and anxiety disorder in August 2002.   

Thus, through 2002, the veteran's post-service medical 
records showed no PTSD.  At most, they showed occasional 
treatment for anxiety and depression that had been primarily 
related to job and other non-service-related stress.

However, in November 2004, the veteran was seen by a VA 
social worker, Nancy Waller, MSW.  In the initial 
consultation, the veteran appears to have described specific 
combat experiences, which were not recorded in the completed 
progress note.  The social worker also wrote that the 
veteran's MMPI and other test results suggested strong PTSD 
symptoms in his daily life.  On a December 2004 PTSD 
interview questionnaire, the veteran stated that he had been 
in combat and that his claimed stressor had occurred in 1951.  
The social worker recommended that the veteran participate in 
a PTSD therapy group.  

According to a February 2005 completed PTSD questionnaire, 
the veteran described several stressors, including walking 
through mine fields in Korean in December 1951 and warning a 
fellow soldier who had just stepped on a grenade.  He also 
listed the names of two soldiers who had been wounded in 
action and one soldier who had been killed in action.  (It 
appears that the veteran was referring to casualties that 
were unrelated to the grenade incident.  Whereas he specified 
the date of the grenade incident, he was unable to provide 
even a general date for two of the reported casualties.  The 
third reported casualty appears to have been in a non-grenade 
incident since the veteran also wrote that no one was killed 
in the grenade incident.)

But ultimately, this case hinges on the results of a June 
2005 VA PTSD examination by a licensed clinical psychologist.  
The psychologist recounted the veteran's self-described 
stressors (warning soldiers after another soldier had stepped 
on a grenade; witnessing the death of a soldier; being 
"involved in a range of active combat") and concluded that 
the veteran's case satisfied one of the criteria for a PTSD 
diagnosis.  However, the veteran only "questionably met" 
another criterion (increased arousal symptoms).  And the 
psychologist specifically found that the case did not satisfy 
two other criteria (re-experiencing the stressor; functional 
impairment).  The psychologist stated that "[t]he breadth 
and severity of the [veteran's] symptomatology do not meet 
criteria for PTSD."  He also concluded that the veteran's 
"difficulties appear related to a more general anxiety 
difficulty as opposed to being specifically tied in with 
PTSD."  The diagnosis was anxiety disorder, not otherwise 
specified.  This examination is thorough, and it specifically 
address the criteria of the DSM-IV that are required for an 
acceptable diagnosis of PTSD.  See 38 C.F.R. § 4.125.  The 
Board finds this examination by a licensed clinical 
psychologist, who addressed specific criteria governing PTSD 
diagnoses, much more probative than the social worker's 
assessment.  While the social worker relied in part on a 
questionnaire and on MMPI test results, the clinical 
psychologist's June 2005 opinion specifically identified and 
discussed several of the veteran's individual symptoms.  
Moreover, while the social worker did not address prior 
diagnoses of anxiety reaction and depression, the clinical 
psychologist addressed those earlier diagnoses and 
specifically rejected a PTSD diagnosis.

In sum, the Board concludes that the veteran does not have a 
PTSD diagnosis that comports with the requirements of DSM-IV.  
See 38 C.F.R. § 4.125.  Since this is the dispositive 
consideration, the Board need not address the veteran's 
reported combat service or the individual stressors.  


ORDER

Service connection for PTSD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


